On January 17, 2013, this court found Dennis R. Brock to be a vexatious litigator under S.Ct.Prac.R. 4.03(B). This court further ordered that Brock was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On April 24, 2014, Brock presented a memorandum of extenuating circumstances, which this court will treat as a motion for reconsideration of the April 8, 2014 decision denying his application for leave to file an appeal.
Upon consideration thereof, it is ordered by the court that the motion for reconsideration is denied.